DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a specimen holder for a charged particle beam device which observes a specimen using a charged particle beam, wherein the specimen holder includes
a first gas injection nozzle capable of injecting a first gas to a first portion of the specimen,
a second gas injection nozzle capable of injecting a second gas, which is different from the first gas, to a second portion, which is different from the first portion, of the specimen, and
a partition part provided between the first gas injection nozzle and the second gas injection nozzle.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Parker (US 2015/0380205), who teaches a specimen holder comprising a first gas injection nozzle (18a) capable of injection a first gas and a second gas injection nozzle (18b) capable of injection a Parker fails to teach that the first gas is injected to a first portion of the specimen and the second gas is injected to a second portion of the specimen that is different from the first portion, nor that the barrier is between the two nozzles.
The primary reason for allowance of the claims is the combination of the specimen holder’s first gas injection nozzle capable of injecting a first gas to a first portion of the specimen, the second gas injection nozzle capable of injecting a second gas, which is different from the first gas, to a second portion, which is different from the first portion, of the specimen, and the partition part provided between the first gas injection nozzle and the second gas injection nozzle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haustein (US 2011/0292385).
Regarding claim 17, Haustein teaches an observation method, including
preparing a specimen (Fig. 5) which has a first part with a first thickness (object 4 without protective layer 57) and a second part with a second thickness (object 4 with protective layer 57) greater than the first thickness (¶ 0063),
injecting a first gas (from first gas supply unit 18) and a second gas (from second gas supply unit 23) to the specimen (¶ 0047), 
performing electrical measurement of the specimen (¶ 0023-0024), and 
irradiating the specimen with a charged particle beam (via particle beam device 1; (¶ 0043).
Regarding claim 18, Haustein teaches the observation method according to claim 17, wherein the first part is irradiated with the charged particle beam (thinner part of object 4 is irradiated in Fig. 5(E)).
Regarding claim 19, Haustein teaches the observation method according to claim 18, wherein a terminal is brought into contact with the second part (Fig. 5).
Regarding claim 22, Haustein teaches an observation method, including
preparing a specimen (Fig. 5) which has a first part with a first thickness (object 4 without protective layer 57) and a second part with a second thickness (object 4 with protective layer 57) greater than the first thickness, 
applying a voltage to the specimen (¶ 0042), 
injecting a first gas (from first gas supply unit 18) and a second gas (from second gas supply unit 23) to the specimen (¶ 0047), and 
irradiating the specimen with a charged particle beam (via particle beam device 1; (¶ 0043).
Regarding claim 23, Haustein teaches the observation method according to claim 22, wherein the first part is irradiated with the charged particle beam (thinner part of object 4 is irradiated in Fig. 5(E)).
Regarding claim 24, Haustein teaches the observation method according to claim 23, wherein a terminal is brought into contact with the second part (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haustein (US 2011/0292385).
Regarding claim 20, Haustein teaches the observation method according to claim 17, but fails to teach that the specimen is prepared by cutting into a wedge shape having the first part and the second part.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a wedge shape for the specimen, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to select the shape of wedge for the purpose of space conservation in the device.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding claim 21, Haustein teaches the observation method according to claim 20, but fails to specifically teach that the first gas is injected from the side of one side surface of the specimen, and the second gas is injected from the side of the other side surface of the specimen.  However, Haustein teaches that the second gas supply unit (23) allows for movement in all three spatial directions and can rotate and tilt (¶ 0047).  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that if the location of the second gas supply can be moved, then the second gas can be injected from a side of the specimen that is different from the injection side of the first gas.
Regarding claim 25, Haustein teaches the observation method according to claim 22, but fails to teach that the specimen is prepared by cutting into a wedge shape having the first part and the second part.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a wedge shape for the specimen, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to select the shape of wedge for the purpose of space conservation in the device.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding claim 26, Haustein teaches the observation method according to claim 25, but fails to explicitly teach that the first gas is injected from the side of one side surface of the specimen, and the second gas is injected from the side of the other side surface of the specimen.  However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to recognize that if the location of the second gas supply can be moved, then the second gas can be injected from a side of the specimen that is different from the injection side of the first gas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881